— Judgment unanimously affirmed without costs. Memorandum: On appeal, plaintiff has abandoned the arguments it made before Supreme Court. It now raises the issue whether special facts require that the court decline to apply the zoning amendment to preclude the granting of the zoning permit requested by plaintiff before the adoption of the amendment (see, Matter of Gardiner v Lo Grande, 83 AD2d 614). That issue is not properly before us, inasmuch as it was not raised at Special Term and is not encompassed within the issues raised by the pleadings. (Appeal from Judgment of Supreme Court, Oswego County, Hurlbutt, J. — Declaratory Judgment.) Present— Boomer, J. P., Pine, Lawton, Boehm and Fallon, JJ.